Citation Nr: 1446188	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post herpetic neuralgia.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) for the Army National Guard from March 2, 1981 to June 26, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded this claim in October 2013 for additional development, to include obtaining a new VA examination.  Unfortunately, further development is still needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding this claim, it is necessary to ensure a complete and accurate record upon which to make an informed decision on the claim.

In October 2013, the Board remanded the claim for a new VA examination, as the previous September 2010 VA examiner provided an inadequate opinion as to the etiology of the appellant's post herpetic neuralgia.  The appellant did not report to his examination, and when contacted about the reason for his failure to report, stated he did not want VA treatment, that he was in receipt of private treatment, and that he did not want to be bothered by the government.  See Report of General Information dated February 2014.

Regardless of the appellant's refusal to report to the VA examination, his claim must be given all due consideration.  Therefore, his claims file must be returned to the September 2010 VA examiner for an addendum opinion, or in the event that examiner is unavailable, to a new VA examiner for a file review and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the VA examiner who conducted the September 2010 VA examination for an addendum medical opinion.  Based on a review of the record, the examiner must answer the following question:

Is it at least as likely as not (i.e., to at least a 50:50 degree of probability) that the appellant's right chest symptoms are related to the herpes zoster diagnosed in active service, or is such a relationship unlikely (i.e., less than a 50:50 degree of probability)?

In providing this opinion, the examiner should comment on the June 2010 private medical statement which found a "residual [herpes] zoster rash over the area of pain" on the right chest, and diagnosed post herpetic neuralgia, noting that the appellant had been diagnosed with herpes zoster in service.

The examiner must provide a complete explanation for the opinion reached. 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

If the September 2010 VA examiner is unavailable or unable to provide this additional medical comment, then have another qualified examiner provide this additional comment.  This will require that the new examiner perform a complete file review of the appellant's electronic claims file.

In any event, the prior or new examiner must discuss the medical rationale of the opinion, citing to specific evidence in the record to support conclusions.

2.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include an adequate response to the specific opinion requested, it must be returned to the providing examiner for corrective action.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the appellant and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

